Title: To Thomas Jefferson from Thomas S. Towler, 21 January 1826
From: Towler, Thomas S.
To: Jefferson, Thomas


Dear Sir
Piqua, Miami Cty. Ohio.
Jan. 21st 1826
I am anxious to have some information respecting the University of Virginia; and not being acquainted, with iether of the Professors of that Department (viz medical) of which I wish to have a more particular knowledge; I Shall be  very much obliged, if you will be pleased, to answer the following questions.—Who are its professors & from what parts of the World are they? On what branches, of medical Science; do they lecture? Can the practical Anatomist be supplied with subjects abundantly? Is there an extensive collection of Anatomical preperations? What number of medical books, or is there a collection of ancient and modern Authors? On what day of the year do the lectures comence? and on what do they end? What are the (amount of) expenses of a Student during one Session?I shall be much gratified (should it be convenient) if you would please give me any information respecting the medical, and its connexion with the literary department. Any intelligence you may think proper to give will be received with gratitude by your most respectfully obliged Servant.Thos S TowlerP.S. Please let me know whether a course or lectures in any reputable Medical College in the United States will be considered in confering degrees, or on what terms degrees are confered? My object in writing is to ascertain whether I can attend a course of lectures in that Institution & graduate (after attending a course of lectures, with nearly three years practice)Yours &cT S Towler